           CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                Case No. ____________

Joel Smith and John Nesse or any successors
as Trustees of the Minnesota Laborers Health
and Welfare Fund, Joel Smith and Daniel
Shoemaker or any successors as Trustees of
the Minnesota Laborers Pension Fund, Joel
Smith and Heather Grazzini or any
successors as Trustees of the Minnesota
Laborers Vacation Fund, Fred Chase and Joe
Fowler or any successors as Trustees of the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, Dave Borst and Mark Ryan or
any successors as Trustees of the Minnesota
Laborers Employers Cooperation and                                           COMPLAINT
Education Trust, or any successors, the
Minnesota Laborers Health and Welfare Fund,
the Minnesota Laborers Pension Fund, the
Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,

       Plaintiffs,

vs.

William Peterson d/b/a Bay Area Concrete
and Bay Area Concrete LLC,

      Defendants.
______________________________________

      Plaintiffs, as their Complaint against the Defendants, state and allege as follows:

                     IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.      Plaintiffs or their successors are Trustees of the Minnesota Laborers Health

and Welfare Fund, the Minnesota Laborers Pension Fund, the Minnesota Laborers

                                            1
            CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 2 of 8




Vacation Fund, the Construction Laborers’ Education, Training, and Apprenticeship Fund

of Minnesota and North Dakota, and the Minnesota Laborers Employers Cooperation and

Education Trust (“Funds”).

       2.      The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are administered in accordance

with the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),

as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

       3.      Defendant William Peterson is an individual who performs business under

the name Bay Area Concrete with an address of 5237 Miller Trunk Highway,

Hermantown, Minnesota 55811. Defendant William Peterson is an employer within the

meaning of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).

       4.      Defendant Bay Area Concreate LLC was a Minnesota limited liability that

was dissolved by the Minnesota Secretary of State in April 2020. Defendant Bay Area

Concreate LLC has a registered address of 5237 Miller Trunk Highway, Hermantown,

Minnesota 55811.     Defendant Bay Area Concreate LLC is an employer within the

meaning of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).

       5.      This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject matter



                                            2
            CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 3 of 8




jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

       6.      The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

                                        FACTS

       7.      The Funds re-allege and incorporate by reference paragraphs 1-6 herein.

      8.       Since at least April 2018, Defendants have been bound to the terms of a

collective bargaining agreement negotiated between the Highway, Railroad and Heavy

Construction Division of Associated General Contractors of Minnesota and the Laborers’

District Council of Minnesota and North Dakota on behalf of its affiliated Unions (“CBA”)

with a terms of May 1, 2017 through April 30, 2020, which is incorporated herein by

reference.

       9.      The CBA provides that Defendants are bound to the Trust Agreement for

each of the following: the Minnesota Laborers Health and Welfare Fund, the Minnesota

Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the Construction

Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and North Dakota,

and the Minnesota Laborers Employers Cooperation and Education Trust. Each of these

Trust Agreements are incorporated herein by reference.

       10.     The CBA requires Defendants to maintain adequate records to identify the

type of work being performed by its employees to allow the Funds to determine whether

it is accurately reporting CBA-covered work hours to the Funds including

contemporaneously accurate documentation showing what employees performed what




                                           3
         CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 4 of 8




CBA-covered work on what projects for what hours on what given date, i.e., the

information typically maintained on timecards.

       11.    Independent of the CBA, 29 U.S.C. § 1059 requires employers such as

Defendants to maintain and preserve contemporaneously accurate documentation

showing what employees performed what CBA-covered work on what projects for what

hours on what given date.

       12.    The CBA requires Defendants to contribute every month, not later than the

15th day of the following month, contributions to the Funds in an amount set forth in the

CBA for each hour worked by employees covered by the CBA.

       13.    The CBA requires Defendants to accurately report and calculate the

contributions due and owing in any given month to the Funds on a remittance report form

which must be submitted with Defendant’s monthly payment to the Funds.

       14.    The CBA states that Defendants shall be considered delinquent for a

particular month if the required report and payment are not postmarked on or before the

15th day of the following month.

       15.    The CBA further requires Defendants to promptly furnish to the Trustees of

the Funds or their authorized agents on demand federal forms W2s and W3s, federal

quarterly 941 forms, federal forms 1099s and 1096s, Minnesota Unemployment Quarterly

Reports (MUTAs or MN UCs) or such similar state required quarterly reports, time cards,

payroll and check registers and any other relevant information that may be required in

connection with the administration of the Funds.

       16.    The CBA states that if Defendants fail or refuses to furnish any of its records

to the Trustees of the Funds or their authorized agents upon demand or refuse to afford



                                             4
         CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 5 of 8




the Trustees of the Funds or their authorized agents reasonable opportunity to examine

the same in accordance with standard auditing procedures, the Trustees of the Fund may

enforce such right by legal action, in which event all attorney fees, services fees, filing

fees, court reporter fees, and other legal costs and disbursements, as well as the auditing

fees and costs incurred in conducting the audit shall be paid by Defendants.

       17.    If Defendants fail to maintain satisfactory records from which the type of

work being performed by an individual may reasonably be determined, Defendants are

liable for all of the hours worked by that individual for whom Defendants are unable to

produce satisfactory records verifying the type of work being performed by that individual.

       18.    The CBA prohibits Defendants from subcontracting any work covered by

the CBA to any person, firm, or corporation which is not in a contractual relationship with

the Laborers International Union of North America or any its affiliated Local Unions.

       19.    The CBA states that if Defendants become delinquent, Defendants shall be

required to pay as liquidated damages an amount equal to 10% of the payment otherwise

due.

       20.    The CBA states that if Defendants become delinquent, Defendants shall be

required to pay interest on all delinquent contributions at the rate prescribed by the

Trustees of the Funds in the Trust Agreements.

       21.    The CBA states that delinquent employers shall be required to pay all costs

of collection actually incurred by the Funds, including all attorneys’ fees, service fees,

filing fees, court reporter fees, and all other fees, costs, and disbursements incurred by

or on behalf of the Funds in collecting amounts due.




                                            5
          CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 6 of 8




                                  COUNT I
                     BREACH OF CONTRACT/ RIGHT TO AUDIT

       22.    The Funds re-allege and incorporate by reference paragraphs 1-22 herein.

       23.    The Funds’ authorized agent requested that Defendants produce a

complete set of payroll and employment records as specified in CBA and Trust

Agreements for the period of April 2018 through December 2019 (“Audit Period”).

       24.    Defendants breached the terms of the CBA and Trust Agreements by failing

and refusing to produce the requested payroll and employment records for the Audit

Period.

       25.    Upon information and belief, Defendants employed individuals during the

Audit Period on whose behalf accurate reports and contributions are due and owing.

       26.    Unless Defendants are ordered to specifically perform the obligation to

produce the records and permit the audit and is enjoined from further obstruction of such

procedure, the Funds will have no means of verifying the proper amounts due and owing

to them, nor will the Funds have adequate means of ascertaining the proper allocation of

such contributions to Defendants’ employees pursuant to ERISA, CBA, and the Trust

Agreements.

       27.    In the absence of this court’s order as requested, the Funds are without

adequate remedy at law and will be subject to irreparable harm.

       28.    Defendants should be enjoined from further refusal and failure to allow the

Funds’ authorized agent access to its relevant records pursuant to the CBA and ERISA.

       29.    Defendants are liable to the Funds for the CBA-obligated fringe benefit

amounts for all hours worked by all of Defendant’s employees for whom Defendants are




                                           6
            CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 7 of 8




unable to produce satisfactory records verifying the type of work performed by any such

individuals.

       30.     Pursuant to the CBA and Trust Agreements, Defendants are liable to the

Funds for all attorney fees, service fees, filing fees, court reporter fees and other legal

costs and disbursements, as well as the auditing fees and costs incurred in conducting

such audit.

       31.     Defendants are liable to the Funds for interest charges on the unpaid

contributions for the Audit Period pursuant to the CBA and Trust Agreements.

                                       COUNT II
                                   ERISA DAMAGES

       32.     The Funds re-allege and incorporate by reference paragraphs 1-32 herein.

       33.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

       34.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

       35.     The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment of this Court against Defendants as

follows:

       1.      For an Order adjudging that the Defendants are required to forthwith

produce for inspection and audit for the period of April 2018 through December 2019 any

and all records reasonably deemed necessary to the performance of such audit by the

Plaintiffs’ authorized agent.




                                            7
               CASE 0:20-cv-02267-NEB-LIB Doc. 1 Filed 11/02/20 Page 8 of 8




        2.        For an Order adjudging that the Defendants are enjoined from further

failure or refusal to produce such records and to permit such inspection, and from further

obstruction of Plaintiffs' auditing procedures during the term of the CBA.

        3.        For judgment against the Defendants for all unpaid fringe benefit

contributions discovered to be due pursuant to the audit of the period of April 2018 through

December 2019 plus all additional amounts to which the Plaintiffs are entitled, including

interest and liquidated damages.

        4.        For an award of costs, disbursements and attorney fees according to law.

        5.        For such other and future relief as the Court deems just, equitable or

proper.

Date: November 2, 2020                      MCGRANN SHEA CARNIVAL
                                            STRAUGHN & LAMB, CHARTERED



                                            By:   s/ Amy L. Court
                                                    Carl S. Wosmek (Atty. No. 300731)
                                                    Amy L. Court (Atty. No. 319004)
                                                    Christy E. Lawrie (Atty. No. 388832)
                                                  800 Nicollet Mall, Suite 2600
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 338-2525
                                                  csw@mcgrannshea.com
                                                  alc@mcgrannshea.com
                                                  cel@mcgrannshea.com

                                                  Attorney for Plaintiffs


1304298.DOCX




                                              8
